Citation Nr: 0030248	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression and 
dysthymia.

2.  Entitlement to service connection for voyeurism.

3.  Entitlement to service connection for drug addiction.

4.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from February 1970 to 
February 1973.

The Board recognizes that on VA Form 9 dated in July 1998, 
the veteran requested a hearing at a local VA office before a 
Veterans Law Judge.  In correspondence dated in September 
1998, the RO notified the veteran of a scheduled hearing at a 
local RO office and inquired as to whether the veteran still 
wished to have a hearing before a Veterans Law Judge.  The RO 
indicated that the veteran must notify VA if he were unable 
to attend the hearing.  In October 1998, the veteran wrote 
that he was incarcerated and had no transportation to attend 
the hearing.  He requested a hearing via telephone or 
videoconference.  In a letter dated in October 1998, the RO 
acknowledged the veteran's request, but stated that the video 
equipment was for designated uses only and that it did not 
include a link-up with the prison.  Further, the RO asked the 
veteran to indicate if he no longer wished to have a hearing 
before a Veterans Law Judge.  On VA Form 646 dated in 
November 1998, neither the veteran nor his representative 
mentioned the requested hearing.  

In correspondence from the RO dated in January 2000, the 
veteran was notified of the scheduled date and time for the 
hearing before a Veterans Law Judge and of the consequences 
of not attending such hearing.  In a letter received on 
January 27, 2000, the veteran responded that he was 
incarcerated and unable to attend the hearing at that time, 
but hoped to be released within the next two years.  He also 
stated that he wished to pursue the matters on appeal and 
gave a corrected address.  

Pursuant to 38 C.F.R. § 20.702(a) (1999), to the extent that 
the RO determines that the necessary resources and qualified 
personnel are available, hearings for the Board are scheduled 
at the convenience of the veteran and his representative.  
However, in this case, the veteran has been and continues to 
be unable to leave the penitentiary for a hearing and there 
is nothing of record to indicate that he will be able to 
leave in the near future.  

The matters of service connection for depression and 
dysthymia, voyeurism, and hepatitis are addressed in the 
Remand portion below.


FINDING OF FACT

The veteran's drug addiction disorder is not associated with 
his period of active service.


CONCLUSION OF LAW

The veteran's drug addiction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Entrance examination dated in February 1970 was negative for 
any relevant notations, clinical findings, or complaints.  
There are several records of proceedings under Article 15, 
one for the wrongful use of hashish in September 1971.  A 
separation examination dated in February 1973 was negative 
for any pertinent notations or findings.

A PTSD questionnaire was received in September 20, 1996.  The 
veteran indicated that he began using drugs during service 
and continued through discharge, that he was court-martialed 
for insubordination, and rejected from others in the unit.

During VA social industrial examination in January 1997, the 
veteran was residing in the Oregon State Penitentiary.  He 
stated that during advanced infantry training, he smoked 
marijuana because he felt the pressure to do so.  He also 
started using heroin during service.  He went on a 
reconnaissance mission into Cambodia, but denied any combat 
or significant trauma.  While on those missions, the veteran 
used minimal drugs.  When he returned stateside, the veteran 
stated that he turned himself in for drug use, but that 
nothing was done about it.  He was sent to Germany where he 
was involved in a drug bust and subsequently received an 
Article 15.  He also spent some time in the stockade for an 
argument with his superior and was then court-martialed.  The 
veteran reported that by the time he left service, he was a 
drug addict.  After service, he committed robberies and never 
had a job that lasted for more than two to three months.  He 
abused alcohol in addition to drugs, and reported no 
stability in his family life.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993). 

Direct service connection may not be granted for any 
condition due to the veteran's own willful misconduct.  38 
C.F.R. § 3.301(a) (1999).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (1999).  
For claims filed after October 31, 1990, disability 
compensation is not payable under any circumstances for 
disability resulting from the abuse of alcohol or drugs.  
38 U.S.C.A. § 1110.  

III. Analysis

Pursuant to 38 C.F.R. § 3.301(c)(3) as noted above, service 
connection for the veteran's own willful misconduct 
necessarily is denied.  The veteran readily admits frequent 
drug use in service.  Furthermore, as noted above during 
service in 1971, the veteran received an Article 15 for the 
wrongful use of hashish.  His use of drugs was neither 
isolated nor infrequent.  See supra 38 C.F.R. § 3.301(c)(3).  
Thus, in light of the evidence of record and the pertinent 
law and regulations, the veteran's drug addiction constitutes 
willful misconduct and as such, the Board concludes that 
service connection for drug addiction is necessarily denied.  


ORDER

Service connection for drug addiction is denied.  


REMAND

A separation examination dated in February 1973 was negative 
for any pertinent notations or findings.  However, from March 
to April 1973, VA hospital records indicate that the veteran 
was hospitalized for antigen positive hepatitis.  In a 
recitation of his past medical history, the veteran reported 
no prior diagnosis of hepatitis.  In January 1997, there was 
an assessment of chronic hepatitis.  

In light of the recent additions and revisions to chapter 51 
of title 38, the Board has determined that a Remand is 
necessary in this case.  Accordingly, the case is REMANDED 
for the following action:

The RO should again review the veteran's 
claims and determine what assistance is 
to be provided him pursuant to the 
revisions and additions to chapter 51 of 
title 38 as enacted by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals


 



